Name: Commission Regulation (EC) No 1723/98 of 3 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities4. 8. 98 L 216/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1723/98 of 3 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1998. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 4. 8. 98L 216/2 ANNEX to the Commission Regulation of 3 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 39,6 999 39,6 0805 30 10 382 60,8 388 60,8 524 53,2 528 62,4 999 59,3 0806 10 10 052 117,0 400 292,6 412 146,5 600 72,8 624 166,9 999 159,2 0808 10 20, 0808 10 50, 0808 10 90 388 68,9 400 69,6 508 115,5 512 60,4 524 50,8 528 87,9 800 142,8 804 120,7 999 89,6 0808 20 50 052 92,3 388 75,0 512 56,6 528 103,5 999 81,9 0809 20 95 052 522,6 400 311,6 404 366,9 616 345,7 999 386,7 0809 40 05 064 68,2 066 58,6 624 165,1 999 97,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.